 


114 HR 5395 IH: Expanding Capacity for Health Outcomes Act
U.S. House of Representatives
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 5395 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2016 
Mr. Burgess (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require studies and reports examining the use of, and opportunities to use, technology-enabled collaborative learning and capacity building models to improve programs of the Department of Health and Human Services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Expanding Capacity for Health Outcomes Act or the ECHO Act. 2.DefinitionsIn this Act: 
(1)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332 of the Public Health Service Act (42 U.S.C. 254e). (2)Medically underserved areaThe term medically underserved area has the meaning given the term medically underserved community in section 799B of the Public Health Service Act (42 U.S.C. 295p). 
(3)Medically underserved populationThe term medically underserved population has the meaning given the term in section 330(b) of the Public Health Service Act (42 U.S.C. 254b(b)). (4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(5)Technology-enabled collaborative learning and capacity building modelThe term technology-enabled collaborative learning and capacity building model means a distance health education model that connects specialists with multiple primary care providers through simultaneous interactive videoconferencing for the purpose of facilitating case-based learning, disseminating best practices, and evaluating outcomes. 3.Studies and reports on technology-enabled collaborative learning and capacity building models (a)Prioritization (1)In generalThe Secretary, in collaboration with the Administrator of the Health Resources and Services Administration, shall examine technology-enabled collaborative learning and capacity building models and the ability of such models to improve patient care and provider education. 
(2)ConsiderationsThe examination required under paragraph (1) shall include an examination of the ability of technology-enabled collaborative learning and capacity building models to address each of the following: (A)Mental health and substance use disorders, including prescription drug and opioid abuse. 
(B)Chronic care for patients of all ages, including children, with chronic diseases. (C)Complex care or care for the sickest and most vulnerable patients, including pediatric patients. 
(D)Primary care workforce recruitment, retention, and support for life-long learning. (E)Specialty care shortages. 
(F)Public health programs, including disease prevention, outbreaks, and surveillance. (G)Implementation of disease prevention guidelines. 
(H)Health care in rural areas, frontier areas, health professional shortage areas, medically underserved populations, and medically underserved areas. (I)Advanced care planning and palliative care. 
(J)Trauma-informed care. (K)Pregnancy care and maternal health. 
(L)Other health conditions and health workforce issues that the Secretary determines appropriate. (3)ConsultationIn the examination of technology-enabled collaborative learning and capacity building models required under paragraph (1), the Secretary, in collaboration with the Administrator of the Health Resources and Services Administration, shall consult public and private stakeholders with expertise using such models in health care settings. 
(4)Federal studyNot later than 2 years after the date of enactment of this Act, the Secretary, in collaboration with the Administrator of the Health Resources and Services Administration, shall publish a study based on the examination of technology-enabled collaborative learning and capacity building models required under paragraph (1). Such study shall include an analysis of each of the following: (A)The use and integration of such models by health providers. 
(B)The impact of such models on health provider retention and health provider shortages in the States in which such models have been adopted. (C)Recommendations regarding the role of such models in continuing medical education and lifelong learning, including the role of academic medical centers, provider organizations, and community providers in such training. 
(D)The barriers to adoption by primary care providers and academic medical centers. (E)The impact of such models on the ability of local health providers and specialists to perform at the top of their licensure, including the effects on patient wait times for specialty care. 
(b)GAO study 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall prepare and publish a report on technology-enabled collaborative learning and capacity building models. Such report shall analyze each of the following: (A)The use and integration of such models by health providers across the States. 
(B)How the Secretary has supported the use of such models through programs of the Department of Health and Human Services. (C)The impact of such models on health care, including the impact on patient quality of care and patient access to care, in the States in which such models have been adopted. 
(D)The reasons for successful State and community adoption of such models. (E)The barriers for States and communities to adopt such models. 
(F)Efficiencies and potential cost savings from such models. (G)How Federal, State, and local governments are funding such models, if at all. 
(H)Opportunities for increased adoption of such models in agencies of the Department of Health and Human Services, including the integration of such models into existing programs. (2)ConsiderationsThe analysis conducted through the report under paragraph (1) shall consider the ability of technology-enabled collaborative learning and capacity building models to address each of the following: 
(A)Mental health and substance use disorders, including prescription drug and opioid abuse. (B)Chronic care for patients of all ages, including children, with chronic diseases. 
(C)Complex care or care for the sickest and most vulnerable patients, including pediatric patients. (D)Primary care workforce recruitment, retention, and support for life-long learning. 
(E)Specialty care shortages. (F)Public health programs, including disease prevention, outbreaks, and surveillance. 
(G)Implementation of disease prevention guidelines. (H)Health care in rural areas, frontier areas, health professional shortage areas, medically underserved populations, and medically underserved areas. 
(I)Advanced care planning and palliative care. (J)Trauma-informed care. 
(K)Pregnancy care and maternal health. (c)Report to CongressNot later than 18 months after the publication of the report conducted by the Comptroller General of the United States under subsection (b), the Secretary shall submit a report to Congress addressing each of the following: 
(1)How the findings from the report published under subsection (b) have been addressed. (2)Recommendations to Congress based on the findings of the study published under subsection (a)(4). 
(3)A complete listing of technology-enabled collaborative learning and capacity building models that have been funded by the Department of Health and Human Services. (4)A toolkit regarding best practices for implementing such models in the States. 
 
